PER CURIAM.
Movant appeals the denial of his Rule 24.035 motion without an evidentiary hearing. Movant had previously pled guilty to four counts of rape, one count of attempted rape, one count of sodomy, and one count of kidnapping.
*74No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).